FILED

MAY 24 2011

C|erk, u.S. 01
Courts for the  3

UNITED STATES DISTRICT COURT
FOR THE DISTRIC'I` OF COLUMBIA

Steven A. McLeod, )
)
Petitioner, )

l \

> _ 11 U955

v. ) Civ1l Action No.
)
U.S. Department of Justice et al,, )
)
Respondents. )
MEMORANDUM OPINION

Petitioner, proceeding pro se, has submitted a Petition for Writ of Mandamus or in the
Alternative for Declaratory Judgment and Injunctive Relief, along with an application to proceed
in forma pauperis ("IFP"). Upon review of the petition, the Court finds that petitioner has failed
to state a claim for such extraordinary relief. lt therefore will grant the IFP application and will
dismiss the petition pursuant to 28 U.S.C. § 191 5A (requiring dismissal of a prisoner’s complaint
upon a determination that the complaint, among other grounds, fails to state a claim upon which
relief can be granted).

Petitioner is a Florida state prisoner serving a life sentence Pet. 1] 3. He seeks to compel
the United States Department of Justice ("DOJ") and the Director of the Executive Off`ice for
United States Attorneys ("EOUSA") to release "FBI 302 Reports and/or debriefing transcripts of
former Hillsborough County Assistant State Attomey Suzanne Rossomondo from a federal
public corruption investigation in Tampa, Florida. . . ." Pet. at l. Petitioner also seeks the
release of exculpatory evidence relevant to his criminal‘prosecution in state court, see id., but the

named respondents did not prosecute plaintiff and, thus, cannot be compelled to produce

exculpatory evidence. See Brady v. Maryland, 373 U.S. 83, 87 (1963) (holding "that the
suppression by the prosecution of evidence favorable to an accused upon request violates due
process where the evidence is material either to guilt or to punishment . . . .") (emphasis
supplied); U.S. v. Jenrette, 744 F.Zd 817, 824 (D.C. Cir. l984) ("Brady mandates that upon
request the prosecution disclose any evidence favorable to an accused where that evidence is
material either to guilt or to punishment.") (citation omitted).

The Court may not entertain an action for such extraordinary remedies as a writ
mandamus or a declaratory judgment if another adequate remedy is available. See Mittleman v.
United States Dep ’t. of Treasury, 919 F. Supp. 461, 470 (D.D.C. 1995), modified on other
grounds, 104 F.3d 410 (D.C. Cir. l997) (in exercising its discretion under the Declaratory
Judgment Act, the district court should consider, inter alz`a, the availability of other remedies);
Swan v. Clz'nton, l00 F.3d 973, 977 n.l (D.C. Cir. l996) (mandamus relief is unavailable if, inter
alia, another adequate remedy exists). The Freedom of information Act ("FOlA"), 5 U.S.C.

§ 552, is the proper vehicle for obtaining records from United States agencies. Because there is
no indication from the petition that petitioner has made a FOIA request to DOJ or EOUSA for
the records he seeks, the Court finds that he has stated no claim upon which relief may be

granted.' A separate Order of dismissal accompanies this Memorandum Opinion.

:/Cd 5 /7/%/344 F.3d 1256, 1258-59 (D.C. Cir. 2003)
(explaining that while exhaustion is not jurisdictional, "as a jurisprudential doctrine, failure to
exhaust precludes judicial review" if a merits determination would undermine the purpose of
permitting an agency to review its determinations in the first instance).

2